Title: To Thomas Jefferson from Mademoiselle de Lausanne, 2 February 1787
From: Lausanne, Mademoiselle de
To: Jefferson, Thomas


Paris, 2 Feb. 1787. As a token of appreciation of services “your lordship has rendered us,” she sends TJ a letter from Eliza Livingston which she received in reply to the letter TJ forwarded for her; asks to have it returned. In executing a work she has undertaken at the suggestion of her friends, she needs a “collection of journals and strange gazettes”; has no way to procure those from America; asks TJ to lend them to her as they come out, as well as other “works which it produces whatever they may be, but the mathematics and marine”; would send for them at the beginning of every month; anything entrusted to her would be returned and the “news should be retaken, the all with the greatest exactness.” Hopes TJ will grant her request because this would give her renewed opportunities of expressing her esteem for him.
